Moore, J.
(dissenting). I cannot agree with thq conclusions of fact or law expressed by Justice Stone in his opinion. Before complainant had any considerable talk with Mr. Bird, he had been over the farm; he knew it was bounded on the east by an open ditch, on the north by a railroad, and upon the other sides by a highway. The parties do not agree about what was said about the acreage. It is clear Mr. Bird never had the farm surveyed, and it is not clearly shown that any one else had it surveyed with the desire to learn its accurate acreage until complainant had it done. The defendant testified, among other things, that he told complainant “that I bought it for 110 acres, more or less; and, if I sold it, I should sell it the same way.” It further appears that, when they went to the scrivener to have the contract drawn, the deed given to *606Mr. Bird was taken along and handed to the scrivener. A contract was drawn on the 16th of September, 1910, containing, among other things, the following:
“ Witnesseth, that the said parties of the first part, in consideration of the sum of nine thousand seventy-five dollars to be to them duly paid as hereinafter specified, hereby agree to sell and convey to the said party of the second part, all the following described land, situated in the township of Ovid, county of Clinton, State of Michigan, to wit: All that part of the south half of section seven in township seven north of range one west in said State of Michigan, lying south of the right of way of the Detroit, Grand Haven .& Milwaukee Railway and west of the center line of the Sturgis drain, as now located across said land, and containing one hundred and ten acres of land more or less. * * * It is also agreed by the parties hereto, that the said party of the second part, shall have possession of said land under this contract on the 30th day of March, 1911, or sooner if said deed is made. And it is agreed that the stipulations herein contained are to apply to and bind the heirs, executors and administrators and assigns of the respective parties hereto.”
It is not claimed the scrivener misunderstood either of the parties in drawing this contract.
The complainant either read or heard read this contract, and, knowing what it contained, signed it. Later an abstract of title was furnished him. The first description in this abstract was the same as that contained in the contract, and the same as the one in the deed to Mr. Bird. One description in the abstract furnished complainant says:
“Conveys description abstracted 103f acres more or less.”
Another description is:
“ Conveys description abstracted 104 acres more or less.”
The last one is:
“Grantor: Charles I. Sowle and wife Johnanna. Grantee: C. Fred Bird and Mary B. Date of instrument: Oct. 10, ’07. Date of record: Oct. 13, ’07. Liber 119; *607page 432. Instrument: W. D. Description and remarks : Conveys description abstracted. 110 acres more or less.”
While this abstract was in his possession, the complainant wrote defendant from Ohio under date of February 13, 1911, a letter containing this language:
ci Another thing I could not understand is the number of acres. In one transfer it is given 103|- acres and another 104 acres, more or less, where the deed was made to you, was 110 acres more or less. Do you know that the boundary lines were changed or the land measured to bring it up to 110 acres? Of course actual measurement will show what it is.”
Mr. Bird promptly replied to this letter. Mr. Koch does not produce this letter, but testified in relation to it:
“Q. You may state what he wrote you in that letter; what did he write you ?
“A. Why, he says, ‘ I told you that if you didn’t want that farm, and if I hadn’t bought, I would be very glad to keep it.’
‘ ‘ The Court: I didn’t quite get that.
“A. He says, ‘I told you that if you didn’t want the farm, you didn’t need to take it, and, if I hadn’t bought yet, I would be very glad to keep it.’ He says, ‘ I would be tickled to death to keep it.’
“Q. Was that in the letter that he wrote in reply to that first letter ?
“A. Yes, sir.
<cQ. You say he says I told you; had he told you that before ?
“A. No, sir; he never told me I didn’t need to take it if I didn’t want to. No; that was the first I knew about it.
“Q. Do you know why he said in that letter that he told you that ?
“A. No; I don’t know.
“Q. Did he explain to you how the discrepancy arose in the recital of the descriptions upon the abstract ?
“A. No, sir; not a word said about that.”
The complainant said he attached no importance to what was contained in the letter, and accounts for its being mis*608laid in that way. Mr. Bird’s recollection, as testified to, is that he replied that he did not know how the discrepancies came, and that, if the complainant did not want the farm according to the terms of the contract, he need not take it. On the 21st of February complainant replied to this letter; we quote:
‘‘Bryan, Ohio, February 21st, 1911.
“ Mr. Fred Bird :
“ Dear Sir:
“ Yours received and would say I believe you did not catch my meaning in regard to number of acres. I simply meant to ask whether there had been any measuring or change of lines to your knowledge that changed the amount on the several different transfers ? I didn’t think for a minute you were trying to sell something you knew you didn’t possess. I only wondered why it appears as it does. I have not owned the farm yet that I would not let go provided there was something in it. I would pay you well if you can send one of those parties that would give a long price if it is long enough or you can make $75 by furnishing me a buyer at ten dollars more per acre for the 110 acres, more or less, provided it was done inside of a week.”
No further correspondence was had. The complainant gave no indication that he did not want the farm according to the terms of the contract. He came on from Ohio, and on the 14th of March, 1911, a warranty deed of the farm was made to complainant, in which the description was precisely the same as contained in the contract. He paid for the farm and was put in possession. This bill of complaint was filed August 31, 1911.
I think the contract, the letters, the warranty deed, and the conduct of the complainant are utterly inconsistent with the idea that he was buying a farm guaranteed to contain 110 acres at the price of $82.50 an acre, and is entirely in harmony with the claim of defendant that he was selling a farm for $9,075, which he bought as being a farm having certain metes and bounds, and described in the deed to him as containing 110 acres, more or less. Whatever may be the law in other States, I think it is *609clearly settled in this State in relation to cases like the instant one.
In the early case of Martin v. Hamlin, 18 Mich. 354 (100 Am. Dec. 181), a similar question was involved. I quote from the opinion by Justice Christiancy :
“The agreement set up in the bill in reference to a guaranty of the quantity of land, a survey of the premises, and an indorsement to be made on the mortgage for any deficiency, was, if any such existed, wholly verbal. Whether such verbal agreement was ever made, is a question upon which the evidence is conflicting, and much of it directly contradictory, leaving the question open to considerable doubt. But, without going at all into the question of the weight of the evidence, we propose to consider the case in the most favorable aspect to the complainant which the testimony on his own part will warrant.
“ The case as presented by the evidence on the part of the complainant, including his own, is substantially this:
“The defendant was residing on the farm at the time of the sale, and had resided there for some 25 years. Complainant and his father, who aided him in the negotiation, had also been acquainted with the premises for many years. There is no pretense on the part of complainant that the actual boundaries of the land were not known by, and visible to, all the parties. But the defendant had never had it surveyed. At the time of the verbal arrangement for the sale, two or three days before the papers were executed, the defendant represented the land as containing 110 acres, and said he would warrant it to contain that quantity; and complainant thereupon verbally agreed to purchase the farm and pay $4,200 for it, if there should be that amount of land. This verbal arrangement was made at the defendant’s house on the premises; and the parties were to go in a day or two after to Pontiac, and have the writings drawn. They met at Pontiac accordingly for that purpose. Mr. Carhart, a justice of the peace, was employed at the suggestion of the defendant to draw the papers, a deed from defendant to complainant, and notes and a mortgage upon the land for part of the purchase money, and an assignment by the complainant to the defendant of another mortgage received as part of the purchase money.
“Immediately before the papers were drawn, as the *610parties were going up unto Carhart’s office for the purpose, on or at the foot of the stairs, a conversation was had between the parties in which it was verbally agreed that complainant should or might get the land surveyed by the county surveyor, and if it fell short (of 110 acres), an amount proportioned to such deficiency should be indorsed on the first payment, to be secured by the mortgage complainant was to give for $1,500 of the purchase money. If the land should overrun, complainant was to pay for the excess at the same rate, though it is not stated how or when. The parties then went into the office, and while Carhart was drawing the deed of the farm, the defendant wished him to insert the words 4 more or less ’ after the words at the close of the description, ‘ containing one hundred and ten acres.’ But to this, complainant’s father, acting on his behalf (though he was himself present), objected; because they did not know, as he says, how much land there was, and they were to have it surveyed, or, as stated by the father in his testimony, ‘ because the complainant had nothing but the defendant’s word for the amount of land, but expected one hundred and ten acres.’ The verbal agreement was not stated to the justice, or in his presence. The deed was drawn without the words ‘more or less,’ and the complainant executed his three promissory notes for $500 each, and a mortgage upon the farm to the defendant securing the notes; having paid him in cash and by the assignment of a mortgage the balance of the $4,200. Complainant says he delivered his mortgage and notes, relying upon the understanding above stated. The papers were exchanged. Complainant received the deed, and went into possession. No written agreement was executed or seems to have been contemplated by either of the parties as to the survey or the indorsement of any deficiency.
“ Upon survey, made some months after by the county surveyor, the farm was found to contain but 93£ acres; and the defendant, being called upon to. indorse the deficiency, refused.
“From this statement it is clear:
“ (1) That the verbal agreement, if made as claimed by the complainant, constituted, while the matter remained in parol, a part of the terms of the entire contract of purchase and sale.
“ (2) That the papers drawn by Carhart, and executed by the parties, together with the payment of a part of the *611purchase money, were intended and understood by both parties as the consummation of the sale by the one, and the purchase by the other.
“ (3) That the omission to insert in the deed or mortgage, or a separate instrument, any stipulation with reference to a survey to be had of the land, or the allowance or indorsement for deficiency, was not the result of any mistake of fact or of inadvertence from the subject not occurring to the mind of the complainant; but that the subject of such survey and deficiency was present to his mind during the drawing of the papers, and that the deed was drawn without the words ‘more or less,’with the idea that it would operate as a guaranty of the quantity. That the parties knew the contents of all the papers executed, that all were executed and exchanged without any oversight or mistake of fact, in the very form intended by all the parties, and that they contained all that the parties intended should be contained in any written evidence of the transaction between them.
“It is not denied that, upon the face of the papers executed, and according to their legal effect, the complainant took the farm at his own risk as to quantity. Roat v. Puff, 3 Barb. [N. Y.] 353, and cases there cited. If, in accepting the deed and exchanging papers, he did not intentionally abandon all claim of compensation for deficiency, he must have relied either, first, upon the quantity mentioned in the deed as a guaranty; or, second, wholly upon the contemporaneous verbal agreement; or, third, upon both together.
“If he relied upon the first, it was a mistake of the legal effect of the instrument, the contents of which he knew — purely a mistake of the law. This is no ground for relief. See Irnham v. Child, 1 Bro. C. C. 92; Townsend v. Stangroom, 6 Ves. 328, 332; Worrall v. Jacob, 3 Meriv. 267, 271; Hunt v. Rousmaniere, 1 Pet. [U. S.] 1; Id., 2 Mason [U. S.], 363 [Fed. Gas. No. 6,898]; Gilbert v. Gilbert, 9 Barb. [N. Y.] 532; Arthur v. Arthur, 10 Barb. [N. Y.] 9; Farley v. Bryant, 32 Me. 474; Hellish v. Robertson, 25 Vt. 603.
“ He can have no relief upon the ground of the verbal agreement alone, or in connection with the deed; because, first, to say nothing of the statute of frauds, it was a part of an entire contract for the sale of the land, made immediately preceding, and contemporaneous with the deed and other papers executed in consummation of the sale, *612and related to its very terms. It was, therefore, merged in or cut off by the deed and other writings by which the sale was consummated, and which must, in the absence of fraud, be presumed to contain all the terms finally agreed upon. Street v. Dow, Har. Ch. [Mich.] 429; Stevens v. Cooper, 1 Johns. Ch. [N. Y.] 429 [7 Am. Dec. 499]; Stark, Ev. 660-665; 1 Grreenl. Ev. § 275; Cowen and Hill’s Notes to Phill. Ev., note 948; and see especially Broughton v. Coffer, 59 Va. 184.
“ (2) Because the parol agreement would tend to contradict and vary the notes and mortgage given by complainant at the same time as a part of the same transaction. Jones v. Phelps, 5 Mich. 222; Adair v. Adair, 5 Mich. 204 [71 Am. Dec. 779]; Stevens v. Cooper, ubi supra; Cook v. Combs, 39 N. H. 593 [75 Am. Dec. 241]; Oelricks v. Ford, 23 How. (U. S.) 49; Crosier v. Acer, 7 Paige [N. Y.], 141; Austin v. Sawyer, 9 Cow. [N. Y.] 39, 49; Dix v. Otis, 5 Pick. [Mass.] 38; Powell v. Edmunds, 12 East, 6; Noble v. Bosworth, 19 Pick. [Mass.] 314; Conner v. Coffin, 22 N. H. 542-4; Gregory y. Hart, 7 Wis. 532; Hoyt v. French, 24 N. H. 199; Lang v. Johnson, 24 N. H. 302; Hoxie v. Hodges, 1 Or. 251; Underwood v. Simonds, 12 Metc. [Mass.] 278; Adams v. Wilson, 12 Metc. [Mass.] 138 [45 Am. Dec. 240]; Richardson v. Comstock, 21 Ark. 69; Oskaloosa College v. Stafford, 14 Iowa, 152; Parsons on Bills and Notes, 501, 503.
“And this rule applies as well in equity as at law. Wesley v. Thomas, 6 Har. & J. [Md.] 24; Chetwood v. Brittan, 2 N. J, Eq. 439; King v. Baldwin, 2 Johns. Ch. [N. Y.] 557, 558; Eveleth v. Wilson, 15 Me. 109; Richardson v. Thomas, 1 Humph. [Tenn.] 154.”
See, also, Ortmann v. Bank, 39 Mich. 518; Reynolds v. Campbell, 45 Mich. 529 (8 N. W. 581); Nichols, Shepard & Co. v. Crandall, 77 Mich. 401 (43 N. W. 875, 6 L. R. A. 412); Phelps v. Abbott, 114 Mich. 88 (72 N. W. 3).
I think the decree of the court below should be reversed, and the bill of complaint dismissed, with costs of both courts to defendants.
McAlvay, Brooke, and Kuhn, JJ., concurred with Moore, J.